Citation Nr: 1525676	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a videoconference hearing before the Board in his substantive appeal.  However, in December 2014, his representative submitted a statement indicating that the Veteran wished to withdraw the hearing request.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefit Management System (VBMS).


REMAND

Although the Board regrets the delay, additional development is required in this case to ensure a full and fair consideration of the Veteran's claim.  

The Veteran seeks service connection for Parkinson's disease due to in-service exposure to herbicides during his service in Korea.  

If a veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions, including Parkinson's disease.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e) (2014).

In addition, a claimant may establish service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran's service personnel records show he served as an auto mechanic and was assigned to Company A, USA, Army Support Command Korea (ASCOM) Depot from January 1967 to March 1968.  The Veteran claims that during this time period, Agent Orange was received and stored at a facility near the motor pool where he worked.  He also claims that he traveled to the DMZ, which was close to the base, in order to transport staff and materials and to process vehicles.  In support of these contentions, the Veteran submitted a statement from fellow service member H.R.B., which indicates that he was assigned to the 8th Army unit and served with the Veteran at ASCOM Depot from 1967 to 1969.  H.R.B. attests that Agent Orange was stored and shipped to the depot and further asserts that the Veteran made several trips to the DMZ, which he states was only 8 miles away from ASCOM Depot.      

The Veteran's service dates in the Republic of Korea are prior to April 1968, and therefore, he does not have the requisite service in order for herbicide exposure to be presumed in this case.  However, given that he last served in Korea within a month of this date (in March 1968), and the competent lay statements submitted regarding the use and storage of herbicides at ASCOM, the Board finds that a remand is necessary in order for the RO or Appeals Management Center (AMC) to contact appropriate official sources to determine whether herbicides were used or stored at the ASCOM or along the DMZ at any time prior April 1, 1968.  In so doing, efforts should be undertaken to determine whether the Veteran or his unit traveled to the DMZ during his service with Company A at ASCOM Depot from January 1967 to March 1968.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Contact appropriate official sources in order to verify the Veteran's exposure to herbicides as a result of his military service from January 1967 to March 1968 with Company A, USA, Army Support Command Korea (ASCOM) Depot.  Specifically, request information regarding whether herbicides were used or stored in Korea along the DMZ and at ASCOM prior to April 1, 1968.  Additionally, request information regarding the Veteran's unit's histories for the pertinent time period, the proximity of ASCOM to the DMZ, and the likelihood that the Veteran's military duties would require him to travel to the DMZ during his service in Korea.  

If necessary, contact the Veteran and obtain a more detailed description of his in-service herbicide exposure, to include the exact dates and locations of the claimed exposure, prior to requesting the information identified above.  

2.  Undertake any other development deemed warranted.

3.  Then, readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




